1.5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on July 06, 2020.
Claims 1, 3-15, and 17-20 are currently pending and have been examined. 
Claims 1, 9, 10, 17, 18, and 20 have been amended.
Claims 2 and 16 have been canceled.
This action is made FINAL in response to the Applicant Arguments/Remarks received on April 28, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 05, 2021 is not in compliance with the provisions of 37 CFR 1.97. The IDS supplied lists three separate non-patent literature (NPL) and does not include these NPLs as attachments to the patent application. Accordingly, the information disclosure statement is not considered in its entirety by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on April 28, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the rejections of claims 1-20 under 35 U.S.C. 112(b), Applicant’s Amendments have been fully considered and are persuasive. The rejections of claims 1-20 have been withdrawn. 
With respect to the rejections of claims 1-20 under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully disagrees with applicant’s arguments. However, since the Office is using the same prior art, the Office will address all remarks that remain relevant.
Applicant remarks:
Third, Applicant has amended dependent claim 10 to recite at least "wherein presenting the vehicle graphic according to the orientation direction includes aligning the orientation direction with an upward direction along a y-axis of the mobile device." In this manner, presenting the vehicle graphic according to the orientation direction may include aligning the orientation direction with an upward direction along a y-axis of the mobile device. The Office Action concedes that Grodde fails to teach or suggest the alignment of the orientation direction with an upward direction of the mobile device. The Office Action then cites to Gehin as allegedly teaching at least these claim elements. Gehin states at paragraph [0041] that "[d]ata which describe the alignment and/or orientation of the mobile terminal device 5 can be transmitted from the mobile terminal device 5 to the communication device 27. The movement and/or alignment of motor vehicle 2 can also be continuously determined with the aid of a movement sensor of motor vehicle 2. The orientation of the mobile terminal device 5 relative to the orientation of the motor vehicle 2 can thus be determined in a reliable manner." However, Gehin is entirely silent as to the alignment of the orientation direction with an upward direction along a y-axis of the mobile device. Further, the remaining references, Popken, Cai, and Asahara, alone or in any combination, fail to remedy the deficiencies of Gehin, because Popken, Cai, and Asahara are entirely silent as to the alignment of the orientation direction with an upward direction along a y-axis of the mobile device. Support for these amendments may be found in at least paragraph [0097] of Applicant's specification.	
However, the Office respectfully disagrees. Gehin et al. (DE102016118967) discloses the limitation “wherein presenting the vehicle graphic according to the orientation direction includes aligning the orientation direction with an upward direction along a y-axis of the mobile device” in paragraph [0041] and Figure 5 as stated below in the Final Office Action. Further, Figure 5 shows a mobile device in various locations around the vehicle with the orientation of the image aligning to an axis on the display.
Applicant remarks:
Fourth, Applicant notes that dependent claim 11 recites at least "measuring the upward direction with an accelerometer of the mobile device." In this manner, the upward direction may be measured with an accelerometer of the mobile device. The Office Action concedes that Grodde fails to teach or suggest the alignment of the orientation direction with an upward direction of the mobile device. The Office Action then cites to Gehin as allegedly teaching at least these claim elements. Gehin states at paragraph [0038] that "the mobile terminal device includes a sensor 24 with which a movement and/or an orientation of the mobile terminal 5 can be determined. The sensor 24 can be designed as a yaw rate sensor and/or as an acceleration sensor." However, because Gehin is silent as to the alignment of the orientation direction with an upward direction along a y-axis of the mobile device, Gehin is necessarily silent as to the measurement of the upward direction via an acceleration sensor. Further, the remaining references, Popken, Cai, and Asahara, alone or in any combination, fail to remedy the deficiencies of Gehin, because Popken, Cai, and Asahara are entirely silent as to the upward direction may be measured with an accelerometer of the mobile device. Support for these amendments may be found in at least paragraph [0096] of Applicant's specification.	
However, the Office respectfully disagrees. Gehin et al. (DE102016118967) discloses the limitation “measuring the upward direction with an accelerometer of the mobile device” in paragraph [0016] and [0038] as stated below in the Final Office Action.
Applicant remarks:
Fifth, Applicant has amended dependent claim 17 to recite at least "aligning the at least one control input along an axis that is generally parallel to a longitudinal axis of the vehicle graphic." In this manner, the at least one control input may be aligned along an axis that is generally parallel to a longitudinal axis of the vehicle graphic. The Office Action attempts to cite to Grodde as allegedly teaching at least at least one control input along an axis that is generally parallel to a longitudinal axis of the vehicle graphic. Grodde states at paragraph [0118] that "the custom path 598 can be modified by the user of the remote client device 560 (e.g., client and drag, touch screen, etc.), which in the case of FIG. SE may be changing the ending position 572 from "Loading Dock B" to "Loading Dock A." If the custom path is modified a new distance is calculated." However, Applicant submits that Grodde is entirely silent as to at least one control input corresponding to a direction of movement along the path that is then aligned along an axis that is generally parallel to a longitudinal axis of the vehicle graphic, because Grodde's modifiable "custom path" is not analogous to control inputs corresponding to directions of movement along the path and aligning said control inputs along an axis that is generally parallel to a longitudinal axis of the vehicle graphic. Further, the remaining cited references, Gehin, Popken,, Cai, and Asahara, alone or in any combination, fail to remedy the deficiencies of Grodde, because Gehin, Popken, Cai, and Asahara are entirely silent as to at least one control input corresponding to a direction of movement along the path. Support for these amendments may be found in at least paragraph [0076] of Applicant's specification.	
However, the Office respectfully disagrees. Grodde (US20200247471) discloses the limitation “aligning the at least one control input along an axis that is generally parallel to a longitudinal axis of the vehicle graphic” in paragraph [0117], [0118], and Figures 5a-5e as stated below in the Final Office Action.
It is the Office’s stance that all applicant arguments have been considered.
Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 ,10, 11, 13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471) in view of Gehin et al. (DE102016118967), hereinafter Gehin.
Regarding claim 1:
Grodde discloses:
A method for controlling a vehicle; (see at least [0178])
determining an orientation direction relative to a direction of a vehicle graphic for display of the vehicle graphic on a user interface of a mobile device, the vehicle graphic representing a vehicle and a trailer; (see at least [0008])
presenting, via the user interface of the mobile device, the vehicle graphic according to the orientation direction; (see at least [0008])
presenting, via the user interface, a path graphic representing a path extending from the vehicle graphic in one of a forward direction and a reverse direction; (see at least [0101)
presenting, via the user interface, at least one control input corresponding to a direction of movement along the path; (see at least [0008] and [0102)
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein the orientation direction is indicative of a location of the mobile device around a periphery of the vehicle and the trailer; (see at least [0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer.  Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20:
Grodde discloses:
A system; (see at least [0004])
a vehicle control system configured to control a movement of a vehicle based on a shape of a path and corresponding control input; (see at least [0004] and [0005])
a mobile device; (see at least [0054])
a user interface; (see at least [0053])
a processor; (see at least [0004])
a memory comprising instructions that, when executed by the processor, cause the processor to perform operations; (see at least [0140])
send a control signal from the mobile device to the vehicle control system in response to receiving an input at the control input; (see at least [0037])
With respect to the remainder of claim 20, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 20 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 20 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 3:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein the orientation direction is determined from a plurality of different orientation directions corresponding to a plurality of different locations of the mobile device around a periphery of the vehicle and the trailer; (see at least [0043] and Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer.  Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein each of the plurality of different orientation directions is at a different angle with respect to the direction of the vehicle graphic; (see at least [0016] and [0043] and Fig. 5) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer.  Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
further comprising measuring the orientation direction with a directional sensor of the mobile device; (see at least [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6:
Grodde discloses:
further comprising measuring the direction of the vehicle graphic with a directional sensor of the vehicle; (see at least [0097])
Regarding claim 7:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein determining the orientation direction includes receiving a selection of a vehicle graphic from one of a plurality of vehicle graphics, each of the plurality of vehicle graphics corresponding to a different orientation direction; (see at least [0016], [0020], and Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein determining the orientation direction includes determining a position of the mobile device relative to the vehicle; (see at least [0008] and [0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction along an axis via a mobile device, however Gehin, teaches:
wherein presenting the vehicle graphic according to the orientation direction includes aligning the orientation direction with an upward direction along a y-axis of the mobile device; (see at least [0041] and Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction along an axis via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device accelerometer, however Gehin, teaches:
further comprising measuring the upward direction with an accelerometer of the mobile device; (see at least [0016] and [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device and accelerometer as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13:
Grodde discloses:
further comprising receiving a selection of a shape of the path; (see at least [0118])
Regarding claim 15:
Grodde discloses:
wherein receiving the selection of the shape of the path includes receiving a selection of the direction of movement via the control input corresponding to the path graphic; (see at least [0118])
Regarding claim 17:
Grodde discloses:
further comprising aligning the at least one control input along an axis that is generally parallel to a longitudinal axis of the vehicle graphic; (see at least [0117], [0118], and Figs. 5a-5e)
Regarding claim 18:
Grodde discloses:
further comprising sending a control signal from the mobile device to a vehicle system controller of the vehicle in response to receiving a selection of the direction of movement along the path via the at least one control input; (see at least [0053] and [0118])
Regarding claim 19:
Grodde discloses:
further comprising controlling movement of the vehicle with the vehicle system controller based on a shape of the path of the path graphic; (see at least [0006] and [0102])
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471) in view of Gehin et al. (DE102016118967), hereinafter Gehin, and in further view of Popken et al. (US20170008563), hereinafter Popken.
Regarding claim 9:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state zones corresponding to orientation, however Popken, teaches:
further comprising determining a zone from a plurality of zones based on the position of the mobile device; (see at least [0052], [0054], and [0055]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Popken into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include zones corresponding to orientation as taught by Popken, with a motivation of creating a more robust system that makes it simpler to move such a vehicle and trailer combination. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
each zone corresponding to a different orientation direction based on the mobile device relative to the vehicle and the trailer; (see at least [0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471), in view of Gehin et al. (DE102016118967), hereinafter Gehin, and in view of Cai et al. (US20130099919), hereinafter Cai.
Regarding claim 12:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state displaying of path graphics based on device position, however Cai, teaches:
wherein a shape of the path of the path graphic is displayed based on an amount of rotation of the mobile device; (see at least [0018] and Fig. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cai into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include path graphic displaying based on device position as taught by Cai, with a motivation of creating a more robust system that makes it easier to visualize a path for a vehicle. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471), in view of Gehin et al. (DE102016118967), hereinafter Gehin, and in view of Asahara et al. (US20070244635), hereinafter Asahara.
Regarding claim 14:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state displaying of multiple path graphics, however Asahara, teaches:
wherein receiving the selection of the shape of the path includes receiving a selection of one of a plurality of path graphics, each of the plurality of path graphics including a different shape of the path; ([0014]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asahara into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include displaying of multiple path graphics as taught by Asahara, with a motivation of creating a more robust system that makes it easier to visualize a path for a vehicle. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Mengana et al. (WO2015199600) discloses of a method that comprises a mobile device consisting of a graphic user interface that can communicate with and control a vehicle in multiple different driving modes.
Antony (US20190113351) discloses of a method that determines a velocity, trajectory, and path for an autonomous vehicle using inputs from a user, with a mobile device being one of the possible input methods.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669         

/JESS WHITTINGTON/Examiner, Art Unit 3669